Citation Nr: 1519305	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for schizophrenia.

2. Entitlement to service connection for schizophrenia.

3. Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1977 to May 1979, and in the Marine Corps from February 19, 1985 to March 22, 1985.

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from April 2008 (bronchitis) and September 2009 (schizophrenia) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In May 2010, the Veteran testified at a Videoconference hearing before the undersigned regarding her claimed schizophrenia disability.  A transcript of the hearing has been associated with the claims file.  

In September 2010, the Board remanded the claims for additional development.  In April 2012 the Board, in relevant part, reopened and remanded the Veteran's claim of entitlement to service connection for bronchitis for additional development, and denied her request to reopen the claim of entitlement to service connection for schizophrenia.  In May 2014, the Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand as to whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for schizophrenia and remanded the claim to the Board.  

In October 2014, additional evidence was submitted with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

In February 2015, the Board notified the Veteran and her attorney that a December 2014 request for a 60 day extension to allow for the submission of additional evidence had been granted until March 13, 2015.  To date, no additional information or evidence has been received.

The Veteran's electronic claims files in both the Virtual VA and VBMS systems have been reviewed to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue s of entitlement to service connection for schizophrenia and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for schizophrenia was denied in an August 2001 rating decision; the Veteran did not appeal.

2. The evidence received since the August 2001 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for schizophrenia.


CONCLUSIONS OF LAW

1. The August 2001 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for schizophrenia.  

Service connection was denied for schizophrenia in August 2001.  The RO noted that the service treatment records failed to show that the Veteran had been diagnosed or treated for schizophrenia while she was on active duty or that psychosis manifested to a compensable degree within one year of separation from either period of active service.  The RO also noted that the recent medical evidence of record failed to show that her currently diagnosed schizophrenia was related to her active duty service.  It concluded that in the absence of a chronic disability related to service, service connection must be denied.  The Veteran did not perfect an appeal as to the denial of service connection for schizophrenia and the decision is therefore final.  38 U.S.C.A. §§ 7104, 7105.

Since the August 2001 decision, additional information and evidence has been associated with the claims file for review, to include ongoing VA and private treatment records, the Veteran's lay statements and testimony during the May 2010 Videoconference hearing, and report of an October 2014 private psychiatric evaluation from Dr. JPC, Ph.D.  The Veteran's lay contentions in support of her claim are considered credible at this stage of the analysis, and her hearing testimony represents a more detailed exposition of her lay contentions than was of record at the time of the prior final denial.   See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, the report of Dr. JPC's private psychiatric evaluation suggests that the Veteran's schizophrenia was incurred in or aggravated by her active military service.

In short, the above evidence was added to the record subsequent to the prior final rating decision, relates to an unestablished fact necessary to substantiate the claim (i.e., a link between a current disability and service), is not merely cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.   For these reasons, the claim of entitlement to service connection for schizophrenia is considered reopened on the basis of the receipt of new and material evidence, and to that extent only the appeal is granted at this juncture.  38 C.F.R. § 3.156(a).  For reasons described below, however, additional development is needed on remand before a final Board disposition can be made on the merits of the claim. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia is reopened.  


REMAND

Having reopened the Veteran's claim of entitlement to service connection for schizophrenia, the Board must now determine whether the reopened claim may be granted on the merits.  The Board finds that further development of the record is needed before the claims on appeal may be adjudicated.

Schizophrenia 

In October 2014, the Veteran's attorney referred her to Dr. JPC, Ph.D, who conducted a clinical psychiatric evaluation via telephone.  Dr. JPC diagnosed schizophrenia, chronic, paranoid type, with comorbid dysthymic disorder secondary to schizophrenia.  

He acknowledged that the Veteran was first clinically diagnosed with schizophrenia during psychiatric hospitalization at the Augusta VAMC in September 1987.  Nevertheless, he opined that it is more likely than not, and in fact, with a good deal of psychological certitude, that the Veteran's psychosis, namely, schizophrenia, paranoid and chronic, did manifest itself with prodromal symptoms during her active service and certainly to a compensable degree greater than 10 percent within one year of her discharge from service.   

He explained that many psychiatric disorders can be best understood by what is known as the diathesis stress model.  The diathesis part of the model states that there is some predisposition (e.g., genetics) to the development of the disorder.  The stress portion of the model states that the emergence of the disorder generally takes place when the organism is stressed.  He stated that the emergence of schizophrenia is generally somewhat of a slow and insidious process and the modal age for women to develop schizophrenia is between 25 and 35 years old.  He stated that the Veteran was 26 years old when she was discharged from the Marines in March 1985 and there were signs that the process started earlier.  He stated that although it was not terribly prominent when the Veteran was in the Navy, it was noticeable.  

In that regard, he stated that a June 1977 Navy service treatment record that indicated that the Veteran was having some difficulty with "nerves," for which she was referred to a Reverend, very well may have been an early sign of her emerging psychosis.  He noted that the Veteran met and married an Army soldier during her first period of service and the Veteran's report that she received an honorable discharge from the Navy in May 1979 after she became pregnant.  Report of separation examination in March 1979 noted that she was three and a half months pregnant.  

The provider noted that the Veteran and her husband ultimately had four children, and that one of their twin boys died in what was regarded as a SIDS (sudden infant death syndrome) death.  The Veteran reported that her husband divorced her in 1984, and that she had an affair.  Her sister reported that the Veteran's husband was always "chasing skirts" and had many, many affairs.  She stated that the Veteran's ex-husband was granted custody or guardianship of their three remaining children.  Dr. JPC stated that it was somewhat unusual as most often courts award custody of children to their mother.  He stated that perhaps at this time the Veteran's psychosis may have been somewhat more evident.  The Veteran's sister stated that having her children taken away upset the Veteran greatly.  The Veteran reportedly chose to live close to her children although her ex-husband would not let her visit with them.  

In February 1985, the Veteran enlisted in the Marine Corps.  During the October 2014 evaluation, she recalled that she was experiencing some trouble with psychotic-like symptoms during this period of service.  She reported that she sometimes heard voices telling her what to do and she felt that certain people were trying to track her down and kill her.  She stated that she kept these thoughts to herself because she was scared that things would be harder in the Marines as compared to the Navy.  She stated that boot camp in the Marines was known to be much more strict and the Marines was known for unwanted sexual contact and potentially sexual assault.  She recalled two solicitations of unwanted sexual contact during her service in the Marines and suggested that she was able to divert physical contact in both instances by screaming.  

In any event, Dr. JPC reiterated that the modal age of onset of schizophrenia in women is between the ages of 25 and 35.  He observed that the Veteran was 26 when she entered the Marines.  He stated that she was experiencing some symptoms of Schizophrenia before the age of 26, but was able to control them somewhat, and consequently, they were less noticeable.  

In that regard, he noted that a March 1985 service treatment record showed that the Veteran was prescribed medication for some muscle soreness and pain.  At that time it was noted that she had not been taking her medication as prescribed and she reported that her drill instructors preferred to yell at her instead.  During the October 2014 clinical evaluation, the Veteran was unable to recall the name of the medication she was given at that time, but she did recall that it was white.  When asked if it could have been lithium (used for mania), she stated that she was not sure, but that it could have been lithium.  Dr. JPC also noted that another March 1985 treatment record noted multiple somatic complaints of pain, headaches, and overall malaise, which he stated is a form of depression.  

A March 1985 chronological record of medical care stated that the Veteran had been examined during the past 90 days and was considered physically qualified for separation from active duty.  No defects were noted which would disqualify her from the performance of her duties.  The Veteran's DD Form 214 pertaining to this period of service indicated that she was given an entry level due to performance and conduct.  During the October 2014 evaluation, the Veteran attributed her discharge from the Maries to a worsening of her schizophrenia.  She reported that she heard people talking about her and kept thinking about how some of the soldiers wanted to kill her.  She did not like her female drill instructor and that she got in trouble when she started yelling back at her. 

Dr. JPC noted that during a phone interview with the Veteran's sister, who reported that she was trained to be a nursing assistant and consequently has knowledge about a lot of psychiatric disorders, she indicated that the Veteran's mother also had schizophrenia.  She stated that the Veteran was not the same person when she got out of the military.  She was very paranoid and felt that people were out to get her.  Her illness seemed to wax and wane.  Some days she was she is not too bad and other days she is incredibly depressed, paranoid and nervous.  She stated her belief that the stress of the military triggered the Veteran's schizophrenia and that she is not sure that the Veteran would have ever developed "full blown" schizophrenia if it was not for her military service and stressors that caused the emergence of symptoms.  She stated that the Veteran's military service was her first time away from her family.

Following a review of Dr. JPC's October 2014 report of psychiatric evaluation, the Board finds that it is inadequate for the purpose of adjudicating the claim.  In that regard, it is unclear whether Dr. JPC is asserting that the Veteran's schizophrenia with comorbid dysthymic disorder had onset during her first or second period of service, and he seems to suggest that it may have preexisted her second period of service.  

In addition, Dr. JPC seems to indicate that the Veteran had a genetic predisposition for developing schizophrenia and that the stress of her experiences during her first and/or second period of military service caused it to emerge during or be aggravated by service, or caused psychosis to develop to a compensable degree within one year of her discharge from her second period of service.  In doing so, however, he neglected to address or discuss stressful events other than those that may have been perceived as stressful by the Veteran during her periods of active service.  Specifically, he did not address or discuss stressful events that occurred between the Veteran's first and second period of active service, to include the death of one of her twin sons due to SIDS within 6 months of his birth in August 1979, her ex-husband throwing her out of their home and their subsequent divorce in September 1984, and a period of drug use following the breakup of their marriage.  

He also did not reconcile his opinion with the contemporaneous medical evidence of record, to include the notation in a January 1994 psychiatric evaluation (for social security disability) from Dr. JD, which documents the Veteran's report that she felt she got sick in 1987 while attempting to go to school and raise a Family in Georgia.  In addition, report of a February 1996 psychosocial intake evaluation from Southeastern Behavior Health Community Support Services documents the Veteran's report that she ended up in the hospital due to some horrible things that happened to her, to include her husband throwing her out of their home in 1984 and their subsequent divorce.  She also reported drug use for a year a number of years ago, to include cocaine, and that she was raped and kidnapped in Georgia in 1985 in Georgia.  In that regard, service treatment records from the Veteran's second period of active service in the Marines show that she was stationed at Paris Island and Fort Jackson, South Carolina, not Georgia.   

In light of the foregoing, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of her claimed schizophrenia disability.  

Bronchitis 

In her initial December 1991 claim for service connection for bronchitis, the Veteran reported that she first had bronchitis during training in Orlando in June 1977 and since that time she again had bronchitis during spring or summer 1990.  She stated that bronchitis came and went.  In her January 2009 substantive appeal, however, she stated that since her in-service bronchitis diagnosis, she had experienced recurrent flare-ups of bronchitis ever since.  In a March 2009 statement, she said that her VA primary care physician stated that her bronchitis is with COPD, which came and went, meaning it is always there but it flares up.  In December 2009, she stated that ever since treatment for bronchitis during service she had experienced a rattle in her chest and trouble breathing which had worsened over the years.  

A July 1977 service treatment record shows objective findings of decreased breath sounds in the right and left lower lobes.  Chest X-ray revealed no significant abnormality.  Diagnostic assessment was early pneumonia, which was treated with medication.  In May 1978, complaints of sinus congestion and headache were noted.  In September 1978, complaints of sinus problems and a sore throat were diagnosed as pharyngitis.  A maternal record health summary presumably dated sometimes between February and May 1979 (pregnancy first noted February 2, 1979) noted a history of bronchitis in July 1977 with no sequelae.  Report of a March 1979 separation examination is negative for any respiratory complaints and clinical evaluation of the chest and lungs was reported as normal.  Enlistment examination in December 1984 show that evaluation of the Veteran's lungs was reported as normal and chest X-ray was read a negative. 

VA treatment records dating since December 1993 show recurring diagnoses of bronchitis, pharyngitis, laryngitis, and allergic rhinitis.  Mild chronic obstructive pulmonary disease (COPD) was also noted to be shown during pulmonary function testing (PFT) in 2007, however, the record contains no report of any April 2007 PFT testing.  See VA treatment notes dated December 14, 1993; April 18, 1994; May 17, 2005; September 30, 2006; November 16, 2007; February 16, 2008; October 26, 2008; September 24, 2013, (noting COPD with mild restrictive and obstructive changes on PFT in 2007); February 24, 2014, March 21, 2014, April 9. 2014. 

It is significant to note that an April 2009 VA treatment note documents the Veteran's report of history of mild COPD secondary to cigarette smoking and that she is prone to lung infections.  A February 2014 VA treatment note documents her report that she started smoking in 1987 and that she smoked up to a pack a day.  VA treatment records also document her report that she quit smoking in 2007 or 2008.  Also, a February 2008 VA treatment note containing diagnostic assessments of acute exacerbation of COPD/asthma and bronchitis documents the Veteran's report that she had allergies to cats with three cats in her home, which was becoming a chronic problem.  Finally, although the April 2013 VA examiner reported PFT testing during that examination as normal, report of a September 2013 VA pulmonary consultation states that PFT testing at that time showed only a restrictive pattern based on obesity, but there was no airflow limitation.  

In any event, the Veteran was afforded a VA respiratory conditions examination in March 2014 in accordance with the prior remand to determine whether she has a current bronchitis or pulmonary disability related to any incident of her military service, to include in-service diagnosis of bronchitis or early pneumonia.  Unfortunately, however, the Board finds that the March 2014 VA examination is inadequate for the purpose of adjudicating the claim.  Specifically, the examiner noted the Veteran's report that she had bronchitis in boot camp, however, review of VA primary care notes dated over the past several years showed no other ongoing chronic history regarding bronchitis.  In that regard, the examiner did not address or discuss the aforementioned VA treatment notes showing diagnosis of bronchitis.  In addition, the examiner acknowledged that a prior history of mild COPD had been noted but stated that the condition is no longer present based on normal findings on current pulmonary function testing.  She stated that given the normal pulmonary function tests and the stable clinical examination with no wheezing or current cough noted, no further opinion is needed at this time as there is no current diagnosis on which to give an opinion.  

To the contrary, the Board notes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  VA treatment records dated since the application to reopen a claim for service connection for bronchitis was received in November 2007, in fact, show the presence of current diagnoses of bronchitis and sinusitis (see November 16, 2007 VA treatment note); mild pulmonary hypertension (see September 2013 VA cardiology consult); and active problems of allergic rhinitis, COPD, and bronchitis (see January 2008 VA treatment note).  In addition, chest x-ray in February 2014 showed mild, patchy opacification in the right lung base suggestive of atelectasis or infiltrate.  Repeat chest x-ray in April 2014 showed peribronchial perihilar cuffing which can be seen with bronchitis or viral pneumonia.  

On remand, the Veteran must be afforded an additional VA examination to address the deficiencies noted herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  If the examiner concludes that there is no current pulmonary or respiratory disorder, to include COPD and bronchitis, he or she should attempt to reconcile findings in the record which document diagnoses and treatment for such conditions. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA medical and mental health records, as well as findings on chest x-rays and PFT testing dating since they were most recently obtained by the Veteran's attorney in October 2014 from the Sioux Falls VAMC.  Report(s) of any pulmonary function tests and chest x-rays performed since November 2007 should also be obtained.  All records requests and responses received must be documented in the claims file.

All attempts to procure records should be documented in the file and all pertinent follow-up must be undertaken.  If any identified records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for review.

2. After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to ascertain the nature and etiology of any psychiatric disability diagnosed on examination and in the record, to include schizophrenia and dysthymic disorder.  

The electronic claims files in Virtual VA and VBMS, the Veteran's statements and contentions of record, and a copy of this REMAND must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the electronic claims files and a copy of this REMAND were reviewed in conjunction with the examination.  All necessary tests and studies deemed necessary should be conducted. 

Based on examination of the Veteran and a review of the record, to include the Veteran's service records, post-service treatment records and report of an October 2014 private psychiatric evaluation, the Veteran's contentions during the May 2010 hearing and a copy of this REMAND, the examiner is requested to address the following:

a) Identify all psychiatric disorders that are currently manifested or that have been manifested or diagnosed at any time since February 2009, to include dysthymic disorder and schizophrenia.  The examiner should explicitly state whether the Veteran had psychosis during either period of service (June 1977 to May 1979 and February to March 1985) or within one year of her discharge from either period of service.  

(b) As to each psychiatric disorder identified, state whether such disorder is of congenital origin.  If so, identify whether it is a congenital disease, defect, or abnormality. 

(i) As to any identified psychiatric disorder that is found to be a congenital or developmental defect, state whether it at least as likely as not (50 percent probability) that such disorder was subject to superimposed disease or injury during either period of service.

(ii) As to any identified psychiatric disorder that is found to be a disease of congenital, developmental or familial origin, opine whether such disorder at least as likely as not was incurred in or aggravated during service. 

(c) As to each identified psychiatric disorder that is not of congenital or developmental origin, state whether such disorder clearly and unmistakable (i.e., undebatably) preexisted service.  

If so, provide an opinion as to whether such disorder clearly and unmistakably was not aggravated (worsened beyond normal progression) by service, or whether any increase in such disorder during service clearly and unmistakably was due to the natural progress of such disorder. 

(d) As to each identified psychiatric disorder that did not clearly and unmistakably preexist military service, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disorder was initially manifested in service or is otherwise related to service, to include any events and psychiatric complaints or problems therein.

The examiner should set forth the complete rationale for any opinion expressed and conclusion reached in a typewritten report.  The examiner should reconcile any opinion with the evidence of record, and cite to the record as appropriate.  

3. Also schedule the Veteran for a VA examination with an appropriate physician to ascertain the nature and etiology of any respiratory and pulmonary disorder diagnosed on examination and in treatment records since the application to reopen a claim for service connection for bronchitis was received in November 2007.  VA treatment records current associated with the claims file show current diagnoses and active problems of bronchitis and sinusitis, mild pulmonary hypertension, allergic rhinitis, COPD, and bronchitis.  

The electronic claims files in Virtual VA and VBMS, the Veteran's statements and contentions of record, and a copy of this REMAND must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the electronic claims files and a copy of this REMAND were reviewed in conjunction with the examination.  All necessary tests and studies deemed necessary should be conducted. 

Following a review of the record and examination of the Veteran, the examiner should:

a) Identify any respiratory and pulmonary disability that is currently shown on examination and indicated by the record at any time since November 2007.

b) For all identified respiratory and pulmonary disorders, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability was either incurred during or caused by event or injury during service, to include diagnosis if early pneumonia in July 1977.  

The examiner must provide and discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings in treatment records, examination reports, and obtained from review of the record, citing to specific evidence in the file, if necessary.  The examiner must also consider the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007), that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The examiner may not exclude the possibility that the Veteran exhibited the claimed disability during the pendency of this appeal that has resolved.  

4. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  Also review the examination reports and opinions to ensure that they are in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and her attorney with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


